UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6381


JEFFERY E. SHORT,

                Plaintiff ─ Appellant,

          v.

CHARLES L. MANN, SR.; WILLIS J. FOWLER; ANDREW P. TERRELL;
ROBERT C. LEWIS,

                Defendants ─ Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03155-BO)


Submitted:   June 16, 2011                    Decided:   June 21, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffery E. Short, Appellant Pro Se.            Elizabeth F. Parsons,
Assistant  Attorney General, Raleigh,           North  Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffery E. Short appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Short v. Mann, No. 5:09-ct-03155-BO (E.D.N.C. Feb. 16,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2